Citation Nr: 1615335	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 4, 2012 and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



		INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973, October 1990 to May 1991, May 1991 to February 1993 and January 2004 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2010 rating decision, the RO continued the30 percent disability rating assigned for the Veteran's PTSD.  During the pendency of the appeal, in a February 2013 Decision Review Officer (DRO) decision, the disability rating for the Veteran's PTSD was increased to 50 percent, effective May 4, 2012, thereby constituting a partial grant of the benefits sought on appeal.  In an August 2014 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability.  The Veteran perfected an appeal on these claims.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  

2.  Affording the Veteran the benefit of the doubt, the probative evidence of record indicates that, during the entire appeal period, the Veteran's service-connected PTSD precludes the Veteran from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied by way of January 2010 and May 2014 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA medical records, VA examinations, and statements from the Veteran and his agent.  

The Board notes that the January 2010, May 2012 and May 2014 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board requested records from the Social Security Administration (SSA) pursuant to the Veteran's reports that he was receiving SSA disability benefits.  In an August 2012 response, SSA reported that they could not send the records requested, they did not exist and further efforts to obtain them would be futile. Although the Veteran and his agent subsequently reiterated that he was still receiving SSA disability benefits and that these records may not be destroyed, the Board finds the duty to assist in obtaining these records have been met and there is no indication that such records may exist outside the agent's statement that he has found with past clients that records which were noted as destroyed had not been destroyed.  See December 2014 Agent Statement.  The Board finds that it must rely on the statement from SSA as there is no evidence related directly to this case that the sought records are in-fact available.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).


Analysis

1.  Increased Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran's PTSD is assigned a 30 percent disability rating prior to May 4, 2012 and a 50 percent disability rating from May 4, 2012 under 38 C.F.R. § 4.130, DC 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 9411 (2015).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the VA medical records and the VA examination reports, collectively indicates that, throughout the duration of the appeal, the Veteran's PTSD was productive of symptoms, at worst, resulting in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.  

VA medical records from January 2009 (within a year of the Veteran's claim for increase) to May 2015 reflect that the Veteran's PTSD symptoms included:  sleep disturbance; flashbacks; nightmares; hypervigilance; avoidance; startled reflex; depression; irritability; difficulty with memory and concentration; dysphoric mood; constricted affect; auditory hallucinations; visual illusions; limited insight; decreased judgment; fair to low energy; fair to low motivation; sometimes blanked out; and a history of assault and domestic violence without legal charges.  See VA outpatient treatment records dated March 2009, June 2009, November 2009, February 2010 and June 2013.  VA medical records reflect the Veteran's minor son lived with him and that he was on medication for psychiatric symptoms.  

In the January 2010 VA examination, the Veteran reported psychiatric symptoms included:  sleep disturbance; night sweats; flashbacks; anger; frequent verbal altercations with verbal aggression; avoidance; isolation; and hypervigilance.  He continued to attend the American Legion, and lived with his son, who was age 5 at the time of the examination.  The Veteran enjoyed hanging out with his cousins and friends and enjoyed fishing.  The Veteran was unemployed at this time.  He acknowledged difficulties with violence and indicated ongoing struggles with anger and aggression.  He denied any suicidal ideation, plan or attempts.  A mental status evaluation revealed the Veteran was alert and fully oriented with adequate hygiene.  His speech was clear and he had no difficulties in rate, rhythm or volume.  The Veteran denied any current suicidal or homicidal ideation.  No psychotic symptoms were observed.  His thinking process was logical and goal-oriented.  His mood appeared slightly dysphoric with congruent affect.  Judgment and insight were adequate.  The Veteran's cognitive abilities appeared average.  He was diagnosed with PTSD and assigned a GAF score of 48.  

In a May 2012 VA examination, the Veteran was diagnosed with PTSD and assigned a GAF score of 45.  The examiner found the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported he has had no long term relationship for years and no current girlfriend.  He has one son who lived with him and they had a good relationship, however he had limited contact with his two other children.  He continued to go to the American Legion occasionally and continued to have occasional social activity with some friends.  Though he was unemployed at his last VA examination, he currently worked seven hours a week making ice at a store and was looking for full time work.  The Veteran reported he needed a job where he could see others, referring to his hypervigilance.  He was vague about his actual job seeking behavior.  PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

A May 2014 VA examination reflects that the Veteran continued to experience PTSD symptoms and it did not appear that there had been any remittance.  He reported symptoms of avoidance and heightened hypervigilance.  He had not worked in over a year at the time of the examination, and even with working, it was so minimal.  The examiner noted that there was nothing to indicate PTSD symptoms were a source of impairment on the job.  The examiner also noted that socially, the Veteran was removed from others and had only a few close people in his life, primarily his son.  The examiner noted that such detachment likely played a role in relationship not lasting more than a few months.  The Veteran's occupational and social impairment with reduced reliability and productivity.  He reported having on/off relationships over the past two years, lasting approximately 3 months.  He had full custody of his10 year old son, whom he was very close with, and they lived in a mobile home.  The Veteran reported he had two other children he talked to a couple of times a year.  He visited one friend who lived on a reservation.  He also reported having verbal altercations with people in the neighborhood.  The Veteran did not attend the American Legion any more.  He stated he kept himself busy with his son and his son's activities, including martial arts and boxing.  The Veteran quit his prior job making ice 7 hours a week.  He had not worked in over a year.  He stated he applied for jobs but did not get any call backs.  He described problems with his arms and feet, which was what primarily kept him from working in his profession as a cook.  

The Veteran stated that he reinitiated treatment at the Phoenix VA medical center (VAMC) in March 2013, after approximately 18 months of no treatment.  He self-discontinued mediations and experienced increased depression and was started on medication again, though he did not take it regularly.  He had not been in any therapy or psychiatrically hospitalized.  He reported symptoms of sadness with associated urges to cry and auditory anomalies with hearing his name called, which made him nervous.  He did not like to go out at night because he felt alert and as if he was on patrol.  He did not like to drive because it created anxiety and reminded him of his experiences in Iraq.  He reported having flashbacks from Iraq, feelings of being in danger, described as paranoia, and he did not feel he had anything in common with others.  He had not been arrested or violent since the last VA examination and denied any suicidal or homicidal ideation since the last VA examination.  

The examiner noted that PTSD symptoms included depressed mood, anxiety, flattened affect, disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The PTSD diagnostic criteria also included symptoms of irritable behavior and angry outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects.  The Veteran was noted to have adequate hygiene and grooming.  He was noted to be cooperative and polite, clear thinking, and had an unremarkable mood with constricted range affect.  No suicidal ideation, homicidal ideation or psychosis was noted, although the Veteran did report hearing his name called.  Attention and concentration were adequate.  

Throughout the period of the appeal, his GAF scores have ranged from 48 to 45, thereby indicating severe or serious symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 70 percent rating.  

Accordingly, the probative lay and medical evidence of record supports the assignment of a disability rating 70 percent for PTSD throughout the duration of the appeal.  

Although an increased 70 percent rating is warranted, the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent at any time throughout the duration of the appeal.  As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, however, his psychiatric symptomatology does not demonstrate total social and occupational impairment.  See Mauerhan, 16 Vet. App. 436.  Despite some findings of violence and ongoing struggles with anger and aggression, the Veteran has not shown to be a persistent danger of hurting himself or others and VA medical records from reflect that he has been characterized as having a low/nil risk of self-harm.  See Mauerhan, 16 Vet. App. 436.  In addition, although auditory hallucinations and visual illusions have been noted, continual mental status evaluations throughout the duration of this appeal reflect that his thought processes and his thought content were within normal limits and there is no evidence demonstrating persistent hallucinations or delusions.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered the lay statements of record regarding the severity of the Veteran's psychiatric disability and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2015).  The Veteran is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board concludes that the Veteran's PTSD warrants a disability rating of 70 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 70 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2015).


Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD is contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  The General Rating criteria consider the level of social and functional impairment caused by the disability and the Board has considered all the evidence, both lay and medical, when determining the warranted rating.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the TDIU claim is being granted, no further discussion of entitlement to TDIU is necessary. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

Finally, in consideration of the award of a TDIU based on his PTSD disability in this decision, the Board finds that the criteria for establishing entitlement to special monthly compensation for housebound benefits based on schedular requirements have not been met, as the Veteran does not have an additional service-connected disability or disabilities which are independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  In this case, the Veteran's TDIU award is based upon his PTSD disability and therefore, PTSD cannot be considered an independently ratable service-connected disability for purposes of establishing special monthly compensation for housebound benefits based on schedular requirements under 38 C.F.R. § 3.350.  In addition, the Veteran's other disabilities that are independently ratable include hearing loss, bilateral tinnitus and residual pleural scarring and adhesions due to pneumonia, which do not combine to greater than 60 percent.  See id.  See Akles v. Derwinski, 1 Vet. App. 118 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


2.  TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  38 C.F.R. § 4.16(a).  

The Veteran meets the preliminary schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) due to his service-connected PTSD.  In addition, when viewed as a whole, the evidence supports a finding that he is not capable of substantially gainful employment as a result of his service-connected PTSD.  In his January 2014 claim for a TDIU the Veteran reported he could not work primarily due to his PTSD.  He was not employed at the time of his January 2010 VA examination.  In the May 2012 VA examination, he was working seven hours a week making ice at a store and was looking for full time work, at which time he also reported that he needed a job where he could see others, referring to his hypervigilance.  This examination also found the Veteran was vague about his actual job seeking behavior.  Despite the May 2014 VA examiner's findings that the Veteran would be productive and reliable in the work setting and his symptoms would not affect him in this manner, the Board observes that the Veteran's sparse work history since active service, his training only as a cook, and his PTSD symptoms, specifically hypervigilance, auditory hallucinations, visual illusions, avoidance, isolation, irritability and anger outbursts, preclude him of obtaining or maintaining substantially gainful employment, or employment that is more than marginal.  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he is unemployable or capable of no more than marginal employment due to his PTSD symptoms.  Accordingly, the criteria for a TDIU due to service-connected PTSD are met.  



ORDER

A disability rating of 70 percent, though no higher, for PTSD, is granted throughout the period of the appeal, subject to the regulations applicable to the payment of monetary benefits.  

Entitlement to a TDIU due to service-connected PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


